DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “wherein the magnetic-bead-concentration adjustable platform or the lesion shape simulation platform is used for holding magnetic-bead-simulated biological fluid, the metallic fiber is fixedly placed on the magnetic-bead-concentration adjustable platform or the lesion shape simulation platform, two ends of the metallic fiber are electrically connected with a connection terminal of the magnetic-bead-concentration adjustable platform or the lesion shape simulation platform and then are electrically connected with an input end of the impedance analyzer, an output end of the impedance analyzer is electrically connected with the computer, the magnetic-bead-concentration adjustable platform or the lesion shape simulation platform is placed in an internal uniform magnetic field area of the Helmholtz coil, a probe of the fluxgate uniaxial magnetometer is disposed at the interior of the Helmholtz coil, the probe, metallic fiber and Helmholtz coil are coaxial, the fluxgate uniaxial magnetometer is electrically connected with the computer, and the Helmholtz coil, the direct-current power supply, the current commutator, the data acquisition card and the computer are electrically connected sequentially” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 2-9 are also allowable due to dependency.
Regarding Claim 10, the closest prior art fails to disclose “wherein the GMI bio-magnetic measuring device comprises an impedance analyzer, a Helmholtz coil, a metallic fiber, a fluxgate uniaxial magnetometer, a direct- current power supply, a current commutator, a data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868